Citation Nr: 0409728	
Decision Date: 04/15/04    Archive Date: 04/21/04	

DOCKET NO.  99-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien





INTRODUCTION

The veteran had active service from January 1968 to January 1970.  
He served in Vietnam from January 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the VARO, Detroit, 
Michigan, which denied service connection for PTSD.  

This appeal is remanded to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has 
held that § 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA 
to inform a claimant of what evidence VA will provide and what 
evidence the claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

The RO has not issued a VCAA notice letter to the veteran in 
connection with his claim that is compliant with Quartuccio.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  The Board notes that the veteran has 
never been accorded a psychiatric examination by VA.  The only 
medical evidence which is of record is the report of a June 1998 
examination by a clinical psychologist who provided Axis I 
diagnoses of chronic PTSD and recurrent major depression, with 
panic disorder.  The psychologist recommended "inpatient PTSD 
hospitalization as soon as possible."  Weekly outpatient 
psychotherapy was also recommended.  

The Board also notes that the veteran's accredited representative, 
in her April 2004 informal hearing presentation, has claimed that 
the veteran submitted a notice of disagreement with the denial of 
service connection for bilateral hearing loss, tinnitus, 
headaches, spondylolisthesis, and bronchial asthma, as well as 
PTSD, in the December 1998 rating decision.  While specific 
reference was made to the PTSD, a statement was also made that "we 
hereby disagree with the rating decision made on 12/ 18/ 98, and 
request a statement of the case."  The RO has not issued a 
statement of the case in response to this notice of disagreement, 
and this matter must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, in view of the foregoing, 
the case is REMANDED for the following actions:  

1.  The RO should provide the veteran with a statement of the case 
addressing the issues of entitlement to service connection for 
left ear hearing loss, right ear hearing loss, tinnitus, 
headaches, spondylolisthesis, and bronchial asthma.  These issues 
should be returned to the Board for further consideration only if 
the veteran perfects a timely appeal.  

2.  The RO must review the claims file and ensure that all 
notification and developments actions required by the VCAA are 
fully complied with and satisfied.  

3.  The RO should then schedule the veteran for an examination by 
the appropriate specialist for the purpose of determining whether 
or not the veteran has PTSD.  The examiner should review all 
pertinent medical records in the claims file and a copy of this 
REMAND, and should state in the examination report that such 
review was performed.  Particular attention should be given to the 
November 2000 communication from the U.S. Armed Services Center 
for Research of Unit Records indicating elements of the veteran's 
unit in Vietnam performed convoy duties and these were subjected 
to numerous enemy attacks, with base camps and other allied 
locations being attacked.  All diagnoses on Axis I through V 
should be reported, if found.  The examiner should state whether a 
diagnosis of PTSD may be made under the criteria of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) of the 
American Psychiatric Association.  All necessary special studies 
or tests, including appropriate psychological testing and 
evaluation, should be accomplished.  The examiner must express an 
opinion as to whether the veteran meets the criteria for PTSD 
contained in the DSM-IV, and, if he meets the criteria, whether 
PTSD may be related to the stressor or stressors reported as 
having occurred during the veteran's active service.  The examiner 
should provide the complete rationale for any opinion expressed.  

4.  Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the veteran should be 
provided a supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action unless 
otherwise notified.  However, he is advised that the examination 
requested in this REMAND is deemed necessary to evaluate his claim 
and that his failure, without good cause, to report for any 
scheduled examination could result in a denial of his claim.  38 
C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





